Case 2:13-cv-01856-CCC-JBC Document 136 Filed 12/14/18 Page 1 of 2 PagelD: 1138

S. Christopher Martino

One Riverfront Plaza, Suite 800
C Newark, New Jersey 07102

Christopher.Martino@lewisbrisbois.com

BIR ISBOIS Direct: 973.856.8009

LEWIS BRISBOIS BISGAARD & SMITH LLP

December 14, 2018

VIA _ ECF FILING

The Hon. Clair C. Cecchi, U.S.D.J.

United State District Court for the District of New
Jersey

MLL. King, Jr. Federal Building

50 Walnut Street

Newark, NJ 07102

Re: Kongtcheu v. Secaucus Healthcare Center, LLC, et al.
Civil Action No.: 2:13-cv-1856-CCC-JAD

Dear Judge Cecchi:

This office represented Defendants, Secaucus Healthcare Center, LLC (improperly and separately
plead as Hudson Manor HCC, Alaris Health at the Fountains North Campus, & Alaris Health); Avery
Eisenreich, Toby Eisenreich, Erwin Pablo, and Paul Cohen in the above captioned action.

Please be advised that these Defendants join in Co-Defendant counsel’s correspondence dated
December 6, 2018. These Defendants filed a Motion to Dismiss with Prejudice on or about October 5, 2017,
and join in seeking to have this matter dismissed in its entirety with prejudice.

Counsel writes separately to emphasize that this matter was initiated against our clients in March
2013, and to date, virtually no substantive factual discovery has occurred. During this time period, the
Complaint has been amended no less than five times with no significant changes to the cause of action.
These Defendants have, since the outset of litigation, proactively sought to have this matter dismissed for
failure to state a cause of action. Defendants have moved to have the matter dismissed on multiple occasions,
and as early as September 2013 (ECF 21). To date, the Court has only denied said motions without prejudice
(ECF 36 & 86) to allow Plaintiff, a pro se litigant, an opportunity to cure substantive issues with his
defective cause of action.

 

Nonetheless, since March 2013, Plaintiff has made virtually no effort to litigate this claim aside from
exchanging preliminary written discovery. In the preceding five years, Plaintiff has not properly noticed or
completed a single deposition, served an expert report, or even served a proper Affidavit of Merit.

Moreover, counsel for Co-Defendant correctly highlights that since the administrative dismissal of
this action in November 2017, Plaintiff has taken no affirmative steps to prosecute this matter in any

ARIZONA + CALIFORNIA » COLORADO + CONNECTICUT + FLORIDA + GEORGIA + ILLINOIS + INDIANA + KANSAS » KENTUCKY

LOUISIANA + MARYLAND + MASSACHUSETTS + MISSOURI +» NEVADA + NEW JERSEY + NEW MEXICO + NEW YORK

NORTH CAROLINA + OHIO + OREGON + PENNSYLVANIA + RHODE ISLAND + TEXAS + WASHINGTON + WEST VIRGINIA
4820-3100-1218.1
Case 2:13-cv-01856-CCC-JBC Document 136 Filed 12/14/18 Page 2 of 2 PagelD: 1139

The Hon. Clair C. Cecchi, U.S.D.J.
December 14, 2018
Page 2

capacity. At this juncture, Plaintiff has been given multiple “bites at the apple” to move this case forward,
and has chosen not to do so.

In light of the foregoing, Defendants Secaucus Healthcare Center, LLC (improperly and separately

plead as Hudson Manor HCC, Alaris Health at the Fountains North Campus, & Alaris Health); Avery
Eisenreich, Toby Eisenreich, Erwin Pablo, and Paul Cohen, respectfully request that this matter be dismissed

with prejudice.

Thank you for your kind attention to this matter.

Respectfully Submitted,

/s/.§. Christopher Martino

S. Christopher Martino for
LEWIS BRISBOIS BISGAARD & SMITH LLP

SCM
cc: Philibert Kongtcheu, pro se, via e-mail, certified, and regular mail

Nicholas Ramassa, Esq.

LEWIS BRISBOIS BISGAARD & SMITH LLP
www.lewisbrisbois.com

4820-3100-1218.1
